DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Status of claims
This office action is in response to the amendment received on 12/28/2020.
Claims 1, 3-8, 11-15 and 18-21 were amended.
Claims 2, 9 and 16 were canceled.
Claims 1, 3-8, 10-15 and 17-20 are pending.
Claims 1, 3-8, 10-15 and 17-21 were examined.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
According to MPEP 2106 II, It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. Further, MPEP 2103 C establishes that the subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. See MPEP 2114 II. With respect to claims 1, 8 and 15, the claims recite certain language directed to non-functional descriptive material. Claims 1, 8 and 15 recite “information associated with activity of a magnetic stripe card having personal or account data permanently and physically embedded thereon”; “a signal representative of the received information”. However, the limitations refer only to the type of data. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05). Claim 1 is a method claim and recites “wherein said information is detected utilizing a sensor integrated into a computing device, being coupled to an exterior of the magnetic stripe card” language directed to not positively recited method steps. See MPEP 2111.04. Furthermore, claim 1 is a method claim and recites “wherein said information is detected utilizing a sensor integrated into a computing device, being coupled to an exterior of the magnetic stripe card”. However, it has been held that structural limitations 
In the instant case, claims 1 and 3-7 are directed to a method, claims 8 and 10-14 are directed to a system, and claims 15 and 17-21 are directed to a product. Therefore, these claims fall within the four statutory categories of invention. 
Specifically, the language of the claims directed to an abstract idea are marked in bold below: 
a. “receiving information associated with activity of a magnetic stripe card having personal or account data permanently and physically embedded thereon, wherein said information is detected utilizing a sensor integrated into a computing device, being coupled to an exterior of the magnetic stripe card”;b. “generating a signal representative of the received information by the computing device; and”;c. “changing an operational state of the magnetic stripe card, via the computing device, after the generating of the signal.”
Therefore, the portions highlighted in bold above recite receiving transaction information and setting account rules, which is an abstract idea grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility 

Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019))

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claims include: a sensor integrated into a computing device, a magnetic stripe card. Merely using one or more processors and a computing device only serves to use computers as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment or field of use. Specifically, these additional elements perform the steps or functions such as: receiving information…, generating a signal…, and changing an operational state….  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a sensor integrated into a computing device, a magnetic stripe card to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving transaction information and setting account rules. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving transaction information and setting account rules.

d) wherein the sensor includes at least one of a camera and a fingerprint scanner. e) wherein, the sensor includes a camera, and the received information includes an image of an individual associated with the activity of the magnetic stripe card captured by the camera. f) wherein, the sensor includes a fingerprint scanner, and the received information includes a fingerprint scan of an individual associated with the activity of the magnetic stripe card detected by the fingerprint scanner. g) wherein the generating of the signal includes comparing the received information to stored information associated with an authorized user of the magnetic stripe card, and the changing of the operational state of the magnetic stripe card is based on said comparison. h) wherein the generating of the signal includes comparing the received information to stored information associated with an authorized user of the magnetic stripe card, and the changing of the operational state of the magnetic stripe card is based on said comparison. 
With respect to claims 3, 10 and 17, the claims further recite item d) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what 

With respect to claims 4, 11 and 18, the claims further recite item e) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what the sensor "includes" and what the information "includes" and/or reciting additional structural elements that fall within the previously considered structural elements. Those statements are insufficient to significantly alter the eligibility analysis.

With respect to claims 5, 12 and 19, the claims further recite item f) above, which do not introduce additional elements/functions. The additional language merely represents statements directed to non-functional descriptive material by describing what  the sensor "includes" and what the information "includes" and/or reciting additional structural elements that fall within the previously considered structural elements. Those statements are insufficient to significantly alter the eligibility analysis.

Therefore, dependent claims 3, 4, 5, 10, 11, 12, 17, 18, 19, which represent additional language d), e), f) do not alter the analysis provided with respect to independent claims 1, 8 and 15. In other words, the claims do not introduce additional elements that would alter the analysis with respect to Steps 2A or 2B above in any 
With respect to claims 6, 13 and 20,  the claims recite item g) above, which represent the additional elements/functions of authenticating the received information and requiring the changing step/function to be performed based on the authentication. This language is representative of the additional abstract idea of verifying an ID. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

With respect to claims 7, 14 and 21,  the claims recite item h) above, which represent the additional elements/functions of authenticating the received information and requiring the changing step/function to be performed based on the authentication. This language is representative of the additional abstract idea of verifying an ID. The additional elements/functions are insufficient to integrate the abstract idea into a practical application because the additional elements/functions do not pertain to an improvement to the functioning of a computer or to another technology. The additional elements/functions do not offer significantly more than the abstract idea, because the additional elements/functions merely further recite additional instructions to implement the abstract idea on a computer. 

Therefore, while dependent claims 6, 7, 13, 14, 20, 21, which represent additional language g), h), slightly modify the analysis provided with respect to independent claims 1, 8 and 15, these additional elements/functions are insufficient to render the dependent claims eligible, as detailed above. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 recite: “wherein said information is detected utilizing a sensor integrated into a computing device, being coupled to an exterior of the magnetic stripe card”. It is unclear by the claim language whether the language “being coupled to…” refers to “sensor” (i.e. “information is detected utilizing a sensor… being coupled to an exterior of the… card”), or whether it refers to “computing device” (i.e. “a computing 

Claims 8 and 15 are indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “system comprising at least one processor” (claim 8); “a computer program product” (Claim 15) or the combination of a “a system comprising at least one processor” and “computing device” (Claim 8); “a computer program product’ and “computing device” (Claim 15). If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination (i.e. by removing the term “computing device”. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim (i.e. by defining the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US 2019/0122214 A1) in view of Radu (NPL 2002).

With respect to claims 1, 8 and 15, Chau et al. teach a system for managing personal device security;  a computer program product for managing personal device 
receiving information associated with activity of a... card having personal or account data permanently and physically embedded thereon, wherein said information is detected utilizing a sensor integrated into a computing device, being coupled to an exterior of the... card (see Fig. 2, block 230, request to access the credit card account 148, in which the customer application receives a selection of the tagged credit card from the customer 112, wherein this information was previously detected (YES in block 226), paragraphs [0023]-[0027]); 
generating a signal representative of the received information by the computing device (see Fig. 2, block 240 initiate unlocking of credit card by sending access request information including tag ID 144, paragraph [0028]); and 
changing an operational state of the... card, via the computing device, after the generating of the signal (see Fig. 2, decision block 250, wallet control function 180 determines whether the authentication information provided satisfies authentication requirements and unlocks credit card account 148, paragraph [0029]). 

 explicitly disclose a method, system and product wherein the card is a magnetic stripe card.  

While one of ordinary skill in the art could also reasonably convey that this difference is inherently disclosed by Chau et al., in the interest of compact prosecution Radu discloses a method, system and product (Implementing Electronic Card Payment systems) wherein:
the card is a magnetic stripe card (see chapter 2.5 Focusing on the magnetic stripe card, "credit card products designed for international interchange usually encode financial data on track 1, or sometimes on both track 1 and track 2, since the name of the cardholder is stored on track 1", pages 17-24). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the magnetic stripe as disclosed by Radu in the method, system and product of Chau et al., the motivation being to increase security by allowing issuers/acquires to update usage of storage space on tracks 1, 2 and 3 (see Radu, page 24).

With respect to claims 3, 10 and 17, the combination of Chau et al. and Radu teaches all the subject matter of the method, system and product as described above with respect to claims 1, 8 and 15. Furthermore, Chau et al. disclose a method, system 

With respect to claims 4, 11 and 18, the combination of Chau et al. and Radu teaches all the subject matter of the method, system and product as described above with respect to claims 1, 8 and 15. Furthermore, Chau et al. disclose a method, system and product wherein, the sensor includes a camera, and the received information includes an image of an individual associated with the activity of the magnetic stripe card captured by the camera (see face scan, paragraph [0029]). 

With respect to claims 5, 12 and 19, the combination of Chau et al. and Radu teaches all the subject matter of the method, system and product as described above with respect to claims 1, 8 and 15. Furthermore, Chau et al. disclose a method, system and product wherein, the sensor includes a fingerprint scanner, and the received information includes a fingerprint scan of an individual associated with the activity of the magnetic stripe card detected by the fingerprint scanner (see fingerprint, paragraph [0029]). 

With respect to claims 6, 13 and 20, the combination of Chau et al. and Radu teaches all the subject matter of the method, system and product as described above with respect to claims 1, 8 and 15. Furthermore, Chau et al. disclose a method, system and product wherein the generating of the signal includes comparing the received information to stored information associated with an authorized user of the magnetic 

With respect to claims 7, 14 and 21, the combination of Chau et al. and Radu teaches all the subject matter of the method, system and product as described above with respect to claims 1, 8 and 15. Furthermore, Chau et al. disclose a method, system and product wherein the generating of the signal includes comparing the received information to stored information associated with an authorized user of the magnetic stripe card, and the changing of the operational state of the magnetic stripe card is based on said comparison (see Fig. 2, decision block 250, determine whether the token 156 is valid and unlock the credit card account 148 (and the credit card 140) associated with the token 156 if the token 156 is determined to be valid, paragraph [0029]). 

Response to Arguments/Amendments
Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 2-6, filed on 12/28/2020), with respect to the rejection of claims 1, 3-8, 10-15 and 17-21 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Brown (US 2017/0195339 A1) discloses method and apparatus for geographic location based electronic security management, including preventing automatic credit card locks based on device location.
Locke et al. (US 2018/0181958 A1) disclose smart card multi-factor authentication device, including a mobile application paired with a dynamic transaction card to facilitate secure authentication and secure online checkout.
Spodak et al. (US 2012/0191612 A1) disclose portable e-wallet and universal card, including managing universal card data using a mobile device. The e-wallet software is launched on the mobile device. Before the user is given access to the e-wallet software, the user must first login and be authenticated. A determination is made whether the authentication is successful. If the authentication is successful, the user is allowed to control the e-wallet software a user interface of the mobile device. The control of the e-wallet software includes anything that the user may need to do to program the universal card..
Mullen (US 2012/0254037 A1) discloses cards, devices, systems, and methods for payment functionality selection, including a dynamic magnetic communications device.

Shapiro (US 2008/0148059) discloses a magnetic swipe interface use in conjunction with a PKI terminal
Weiss (US 2007/0198436) discloses secure transmission of validation data between terminal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                       

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685